IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1341
                               Filed November 4, 2020


KEVIN JOHNSON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Duane E.

Hoffmeyer, Judge.



      Defendant appeals the denial of postconviction relief from convictions for

two counts of burglary, first-degree theft, and second-degree theft as a habitual

offender. AFFIRMED.




      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Tabor, P.J., and May and Greer, JJ.
                                          2


GREER, Judge.

       In 2015, Kevin Johnson was convicted on three counts of third-degree

burglary as an habitual offender, one count of first-degree theft, and one count of

second-degree theft following a bench trial. Johnson appealed, and in 2016, this

court affirmed his convictions for the burglary and theft from L&K Laundry (counts

three and four) and the burglary and theft from a Family Dollar store (counts one

and five) but reversed his conviction on count two, third-degree burglary of a Sioux

City Jehovah Witness Church. See State v. Johnson, No.15-1580, 2016 WL
7403723 (Iowa Ct. App., Dec. 21. 2016). Following that appeal, Johnson applied

for postconviction relief (PCR). The district court denied relief on all grounds

following the PCR trial. Johnson now appeals.

       Facts and Proceedings

       In his PCR application, Johnson asserted eight grounds of ineffective

assistance of counsel related to the performance of his trial counsel and one

ground related to his appellate counsel.1 After the May 2019 trial on the PCR

application, the district court denied relief, specifically addressing six of the nine

claims.   Johnson narrows his PCR appeal to three grounds of ineffective


1 Specifically, Johnson claimed trial counsel provided ineffective assistance by: 1)
not investigating or using an alibi defense; 2) not moving to suppress or challenge
the “planting” of evidence; 3) not properly impeaching the testimony of witness
Carmen Gonzalez and co-defendant Jimmy Johnson; 4) failing to investigate cell
phone evidence to challenge testimony of Gonzalez; 5) not procuring the testimony
of potential witness Teresa Aguirre and impeaching her with her false statement
to police; 6) not objecting to the hearsay statements of Gonzalez’s children that
Johnson’s shoes were in the back of the van and deposing the children about the
statements; 7) giving deficient advice regarding waiver of the right to jury trial; and
8) failing to raise these issues under the Iowa and United States Constitutions. He
also alleged appellate counsel provided ineffective assistance infailing to raise the
issues involving trial counsel under the Iowa and United States Constitutions.
                                         3


assistance of counsel. Johnson argues he received ineffective assistance of

counsel because trial counsel (1) failed to obtain phone records that he claims

would have contradicted some of witness Gonzalez’s testimony at trial, (2) failed

to depose witness Gonzalez before the underlying trial, and (3) failed to investigate

two witnesses that could have provided Johnson an alibi or assisted at trial. All

three grounds fall under the umbrella of counsel’s duty to conduct a reasonable

investigation.

       In the previous appeal, we summarized the underlying crimes involved here

as follows:

       L&K Laundry

       During the night of January 24, 2014, L&K Laundry in Sioux City was
       burglarized. When the laundry opened for business in the morning,
       the owner discovered the break-in and reported it to the Sioux City
       police. In investigating, police observed damage to the back door
       and a bar/brace inside the door indicating the door had been pried
       open. Additionally, officers found that the phone line on the outside
       of the building and wires connected to two alarms inside the building
       were cut. A safe inside the laundry office area had been moved,
       pried open, and the contents stolen. An identification technician
       processed the laundromat. No fingerprints were discovered;
       however, a partial shoe print consistent with Nike Shox shoes was
       obtained from on top of the safe.

Johnson, 2016 WL 7403723 at *2.

       The Family Dollar Store

       The Family Dollar Store was burglarized early in the morning on March 17,

2014. Officers responded after a person reported that the east door of the store

was open and that they could hear noises inside the store.           The facts from

Johnson’s direct appeal, taken from the district court’s findings are:

       Officer Noltze arrived first and parked on the east side of the store
       where he observed the open door . . . .
                                          4


                Officers Fleckenstein and Hansen arrived just after Officer
        Noltze. As Officers Fleckenstein and Hansen pulled in on the west
        side of the building, they both observed two individuals wearing dark
        clothing and appearing to be carrying something running out of the
        front door of the store on the south side of the building, then running
        west and then north around the building, and then going down into a
        ravine that ran approximately east-west to the rear or north of the
        store. . . . Officer Noltze crossed a bridge and parked on the north
        side of the ravine.
                From his position on the north side of the ravine, Officer
        Fleckenstein could hear noises down in the ravine under the bridge;
        however, he could not see any persons because it was still dark at
        that time of the day. He then called his K-9 Eik and gave a standard
        verbal K-9 warning to the persons under the bridge. Immediately
        after giving this warning, one of the persons began running in a
        northwesterly direction within the ravine; however, Officer
        Fleckenstein and K-9 Eik were unable to get down into the ravine
        and catch up to this person due to the darkness, the difficult terrain,
        and the brush or thickets growing in the bank of the ravine.
                Officer Fleckenstein and K-9 Eik then returned to the bridge,
        and he gave another K-9 warning to the other person who was still
        hiding in the ravine. Officer Fleckenstein then found an area for Eik
        to go down into the ravine, and K-9 Eik shortly thereafter
        apprehended that person. The person apprehended under the
        bridge was Jimmy [Kevin Johnson’s accomplice] . . . .
Id. at *3 (alterations in original).

        As these events were occurring in the ravine with Officer Fleckenstein,

Officer Noltze went inside and “cleared” the Family Dollar Store for other persons.

Officers Harstad and Brian Reed also subsequently responded to the call and

investigated the inside and outside of the store. Id. “While Officers Harstad and

Reed were investigating the store, the store manager, Cheryl Kollbaum, was

called, and she walked around the inside and outside of the building with the

officers. . . .” Id. (alteration in original). Inside the store, they observed damage

to both the safe and an ATM machine. “They noted damage to the electrical

system and cut phone lines in a back room area of the store and damage to a heat
                                            5

sensor on the ceiling . . . .” Id. (alteration in original). “Directly beneath the heat

sensor, they observed a footstool with a shoe print. . . .” Id. (alteration in original).

                 After Officer Noltze cleared the inside of the store and Officers
       Halstead and Reed arrived at the store, Officer Noltze then used his
       K-9 in an effort to “track” the other person who had run away from
       the bridge. Officer Noltze and his K-9 tracked that person in the
       ravine and through underground culverts. Officer Notlze and his K-
       9 lost the scent of the person on the street level above the culvert in
       the area of South Rustin Street.
                  ....
                  . . . Carmen Gonzalez-Castro . . . testified at trial.       Ms.
       Gonzalez testified that in the early morning hours of March 17, [Kevin
       Johnson] called her asking for a ride because his vehicle had broken
       down. Ms. Gonzalez further testified that she . . . picked up
       Defendant at a location just north of the area where the culvert
       passes under South Rustin Street. Ms. Gonzalez testified that
       Defendant was alone and got into the backseat of her van. She
       further testified that Defendant was wearing dark clothing, was
       muddy, and sounded and appeared to be out of breath. According
       to Ms. Gonzalez, Defendant asked her to drop him off at an
       apartment building located behind his residence, which she did.
       According to Ms. Gonzalez, she noticed as Defendant got out of her
       vehicle that his back left pant leg was torn, and his leg appeared to
       be bleeding.
                 Ms. Gonzalez further testified that the next morning, March
       18, her children noticed clothing items in the rear storage area of the
       van, specifically a pair of muddy Nike Shox tennis shoes, a pair of
       white cotton gloves, and a black or gray mask. Ms. Gonzalez and
       Theresa Aguirre then put these items in a plastic bag and took them
       to Defendant’s residence and left them with Defendant’s spouse,
       Sherri Johnson. They then contacted the Sioux City Police. Officer
       Martinez subsequently retrieved and seized the bag of items which
       had been placed by Sherri Johnson in the backyard of the residence.
                 ....
                 [Identification] Tech Roach processed evidence obtained
       at . . . the Family Dollar. No fingerprints were discovered; however,
       a partial shoe print was taken . . . from the footstool at the Family
       Dollar. [The] shoe print [was] consistent or otherwise similar in size
       and pattern to Defendant’s Nike Shox shoes.
Id. at *4 (alteration of final paragraph in original).
                                          6


       Preservation of Error

       The district court denied Johnson’s application for PCR. The court explicitly

addressed six of Johnson’s nine claims. The State points out the postconviction

court never directly addressed Johnson’s claim that trial counsel was ineffective

for failing to investigate cell phone records and asserts that by failing to file a

motion to enlarge the court’s ruling, Johnson failed to preserve error on that claim.

However, the record shows the court partially addressed his claim in the context

that trial counsel failed to challenge a lack of corroboration of Gonzalez’s testimony

involving phone calls.2 When ruling on a PCR application, district courts are

required to make specific findings of fact and conclusions of law on every issue,

but “[e]ven if the court does not respond to all of the applicant’s allegations, the

ruling is sufficient if it responds to all the issues raised.” Gamble v. State, 723
N.W.2d 443, 446 (Iowa 2006). In sum, although Johnson failed to file a motion to

enlarge the district court’s ruling on the cell phone records claim, the district court

acknowledged the cell phone argument and then generally analyzed trial counsel’s

sufficient effort to dispute Gonzales’s credibility, so we will consider the merits of

his claim.

       Standard of Review

       “We typically review postconviction-relief proceedings on error. However,

when the applicant asserts claims of a constitutional nature, our review is de novo.




2 In the PCR ruling, the district court referenced Johnson’s claim that his trial
counsel was ineffective because he failed to challenge the lack of corroboration of
the Gonzalez phone call.
                                         7

Thus, we review claims of ineffective assistance of counsel de novo.” Ledzema v.

State, 626 N.W.2d 134, 141 (Iowa 2001) (citations omitted).

       Ineffective Assistance of Counsel

       “In order to succeed on a claim of ineffective assistance of counsel, an

applicant must prove: (1) counsel failed to perform an essential duty; and (2)

prejudice resulted.” State v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008) (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984)). The applicant must prove

both prongs by a preponderance of the evidence. State v. Gant, 597 N.W.2d 501,

504 (Iowa 1999). “Under the first element, we measure counsel’s performance

against the standard of a reasonably competent practitioner.”        Maxwell, 743
N.W.2d at 195 (citing Ledzema, 626 N.W.2d at 142). “In doing so, we start with a

presumption that the attorney performed his duties in a competent manner. In

making the determination of whether an attorney failed to perform an essential

duty, this court ‘avoid[s] second guessing and hindsight.’” Id. (citations omitted).

We perform our analysis based on the totality of the circumstances. Id.

       Our supreme court has noted that “ineffective assistance is more likely to

be established when the alleged actions or inactions of counsel are attributed to a

lack of diligence as opposed to the exercise of judgment.” Ledzema, 626 N.W.2d

at 142. Johnson focuses his claims on a perceived lack of diligence by trial counsel

in failing to adequately investigate certain evidence and depose potential

witnesses. “Counsel is required to conduct a reasonable investigation or make

reasonable decisions that make a particular investigation unnecessary. Thus, the

duty to investigate is not unlimited, and trial counsel is not required to interview

every potential witness.” Id. at 146 (citations omitted). “In each instance, the
                                         8


decision to investigate a particular matter must be judged in relationship to the

particular underlying circumstances.” Id. (citation omitted).

       Turning to the prejudice prong, “the applicant must demonstrate ‘that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.’” Id. at 143 (citation omitted). “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 698.

       Investigation of Cell Phone Records

       Johnson maintains that trial counsel failed to obtain phone records that

could have been used to impeach Gonzalez’s credibility regarding a phone call

Johnson allegedly made to her the morning of March 17. He theorizes the phone

log would prove he did not make at least some of the calls alleged by Gonzalez.

Gonzalez testified that Johnson called her that morning and asked for a ride

because his car broke down. Johnson denied calling Gonzalez that morning, and

he points to inconsistencies in Gonzalez’s statements about the timeline and

contents of the calls. And in his deposition, trial counsel admitted he never tried

to obtain Johnson’s phone records but asserted that he did not recall Johnson

suggesting the phone records were relevant. During that same deposition, trial

counsel’s attorney clarified that a download of Gonzalez’s phone was provided in

discovery but the phone information was inaccessible.

       As noted above, Johnson failed to file a motion to enlarge the PCR court’s

ruling as to this issue. That said, we find his claim lacks merit. Most notably, if

Johnson thought cell phone data would show no calls to Gonzalez, he could have

turned over his phone to his counsel. Yet trial counsel testified Johnson never
                                         9


gave him his phone to corroborate that storyline. As noted above, trial counsel

confirmed the Gonzalez phone log was provided but the log was inaccessible, so

attempts were made by trial counsel to obtain the information. Finally, as the PCR

court noted, trial counsel “testified during the trial that he cross-examined Ms.

Gonzalez about the phone calls between herself and [Johnson]. At the trial on the

underlying offenses, [trial counsel] cross-examined Gonzalez on the discrepancies

between her testimony and what she stated in her police interview.”               This

demonstrates efforts made by trial counsel to address Johnson’s concerns about

Gonzalez’s credibility on the phone calls. Under a totality of the circumstances,

we do not find trial counsel performed outside the standard of a reasonable

competent attorney. Ledezma, 626 N.W.2d at 142.

      Investigation of Gonzalez

      Next, Johnson challenges trial counsel’s investigation of Gonzalez, a key

witness for the State. He argues that,

      without her testimony, there would be little corroboration of the co-
      defendant’s [3] testimony connecting Kevin Johnson to the burglaries
      in this case.
              ....
              A deposition regarding the discovery of the shoes in her van
      could have led to information that would undermine her testimony
      and with little corroboration, could have resulted in a different verdict
      from the court. It is the lack of counsel’s diligence that prevented him
      from attacking the credibility of the State’s star witness.

      At the PCR trial, trial counsel testified that he could not recall any specific

strategy or decision being made as to whether he should depose Gonzalez before


3 Jimmy Johnson was Kevin Johnson’s codefendant in the burglaries of L&K
Laundry, the Family Dollar Store, and the Jehovah’s Witness Church. He pled
guilty to all five charges in exchange for the State’s recommendation of a maximum
sentence of ten years and his agreement to testify against any codefendants.
                                          10


trial.   While trial counsel did not depose Gonzalez, he did review her police

interview and noted inconsistent statements about the timeline and contents of

phone calls between Johnson and Gonzalez. Overall, trial counsel testified that

he was not concerned with the truthfulness of Gonzalez and decided that he “was

going to ask her the questions I needed to ask at trial.” And at the 2015 trial, trial

counsel cross-examined Gonzalez about these inconsistencies and found her

testimony “generally consistent” with her police interview.

         First we note that “[f]ailure of defense counsel to depose State witnesses is

not per se ineffective assistance.” State v. Moncrief, No. 19-0320, 2020 WL
2988271, at *2 (Iowa Ct. App. June 3, 2020). We find that Johnson failed to

establish prejudice resulted from trial counsel’s decision not to depose Gonzalez.

We cannot say with confidence that the outcome likely would have been different

had he deposed Gonzalez or conducted an interview of her children regarding the

discovery of Johnson’s shoes in the back of her van. Johnson claims that a

deposition of Gonzalez “could’ve led to information that would undermine her

testimony and with little corroboration, [and] could have resulted in a different

verdict from the court” but we cannot find prejudice based on pure speculation.

See Ledezma, 626 N.W.2d at 142 (noting courts should avoid “second-guessing

and hindsight” when evaluating whether an attorney failed to perform an essential

duty).

         Failure to Investigate Potential Defense Witnesses

         Finally, Johnson faults trial counsel for failing to investigate and procure

testimony from potential witnesses Dave Putnam and LeAnn Bowman. He argues

they could have helped his case or provided an alibi, without offering any specifics
                                         11


as to how they would have been of assistance. Trial counsel testified at the PCR

trial that he did not recall discussing Putnam or Bowman with Johnson and had no

notes in his file on either of them. However, trial counsel did try to establish an

alibi defense by obtaining Johnson’s employment records on the dates in question.

Further, at Johnson’s request, he sent a letter to an individual Johnson claimed

could help establish an alibi. This person responded that he did not want to be

involved and could not serve as a credible witness.

       Because Johnson fails to explain how Putnam or Bowman could have

helped his case or established an alibi and provided no evidence in the PCR trial

as to what their testimony would have been, we have no way to know whether

further investigation would have led to information changing the result at trial. For

these reasons, Johnson has not established that prejudice resulted from trial

counsel’s failure to investigate these individuals.

       In conclusion, we agree with the district court that Johnson failed to

establish trial counsel provided ineffective assistance.      Johnson asks us to

speculate, without specifics, as to how the trial would have gone differently had

trial counsel performed a more comprehensive investigation. In doing so, he failed

to establish by a preponderance of the evidence that prejudice resulted from trial

counsel’s performance. Thus, we affirm the district court’s denial of his application

for PCR.

       AFFIRMED.